Mr. Presiding Justice Pleasants delivered the opinion oe the Court. On the 19th of February, 1892, appellee, on his way home from his office, was joined by his nephew, whose stepping up beside him caused a plank on the sidewalk to fly up, tripping and throwing him down, whereby his arm was broken. For the injury so. sustained he recovered judgment below in this action upon a verdict for $392.67. The only question in the case is as to the alleged negligence of appellant in respect to the sidewalk. It was made of pine boards about five inches wide and three feet long, laid crosswise upon two stringers, each about three or four inches from the ends of the boards, and had been built about two years before the accident. It appears that some of these boards had become loose and were thrown out by.appellee and others, indicating that the defect was in the stringers. About two weeks before the accident the street commissioner and two assistants went over the walk, examined it, and attempted to fix the bad places in it by nailing on the boards. Their attention was called to the stringers, which they found “ not right sound,” but they thought they would hold the nails and took the chances. Under proper instructions as to the law, the jury found that this was negligence, and the court refused to set aside their finding. We think it is not our province to do so, though the proof of negligence may seem slight. The judgment is affirmed.